UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2121



DONALD M. ALFORD,

                                              Plaintiff - Appellant,

          versus


GEORGE F. MELTZER, individually and as an
employee of Snyder National Carriers, In-
corporated; SCHNEIDER SPECIALIZED CARRIERS,
INCORPORATED,

                                            Defendants - Appellees,

          and


SNYDER NATIONAL CARRIERS, INCORPORATED,

                                                          Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-99-6-1)


Submitted:   February 25, 2002             Decided:   March 11, 2002


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Donald M. Alford, Appellant Pro Se. Daniel C. Cooper, STEPTOE &
JOHNSON, Clarksburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donald   M.   Alford   appeals       the    district   court’s   judgment

entered pursuant to the jury’s verdict in favor of the Appellees in

this civil action and the court’s order denying his motion for a

new trial.    We have reviewed the record and the district court’s

orders and find no reversible error. Alford offers only conclusory

assertions in support of his claim that the Appellees were re-

sponsible for his automobile accident.            In addition, Alford failed

to object to Appellees’ cross-examination of Alford regarding his

medication, and failed to move for judgment as a matter of law

pursuant to Fed. R. Civ. P. 50(b).              Accordingly, we affirm.    See

Alford v. Meltzer, No. CA-99-6-1 (N.D.W. Va. filed Sept. 7, 2001,

entered Sept. 10, 2001).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                                      AFFIRMED


                                      2